Citation Nr: 1229410	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant's net worth is a bar to the receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to July 1954, and died in June 2001.  The appellant is his widow.

In a corpus of estate determination dated December 2010, the Regional Office (RO) concluded the appellant's net worth was a bar to the receipt of death pension benefits.  The appellant filed a timely appeal to the Board of Veterans' Appeals (Board).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the hearing before the undersigned, it was asserted by and on behalf of the appellant that her expenses had increased and her net worth was being depleted.  The Board notes that records available on Virtual VA include a Financial Status Report, a Medical Expense Report and the appellant's bank records, all reflecting current information.  The RO has not reviewed this evidence, and there is no indication that a waiver of initial RO review has been associated with the claims folder.   

The Board regrets any further delay resulting from this determination; however, the Board has no discretion in this determination, since the controlling laws and regulations clearly require a remand in the instant case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should consider the evidence submitted subsequent to the June 2012 hearing.

2.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



